Citation Nr: 0737123	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a low back disability.


FINDINGS OF FACT

The veteran's currently diagnosed low back disability of L2 
deformity is related to an L2 compression fracture he 
sustained in service.    


CONCLUSION OF LAW

The criteria for service connection for a compression 
fracture of L2 have been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  
 
The veteran contends that his low back disability can be 
traced to an automobile accident in which he was injured 
during active service.  The record reflects that in December 
1960 the veteran was involved in a motor vehicle accident in 
which he sustained a compression fracture of the second 
lumbar vertebra (L2).  X-rays taken at that time revealed a 
30 percent reduction in the height of the L2 vertebral body.  
Immediately following his injury, the veteran spent several 
days in a private hospital in a full-body cast.  He was then 
transferred to a public health services facility, where he 
remained hospitalized for approximately two weeks in late 
1960 and early 1961.  

The veteran's service medical records thereafter demonstrate 
that in June 1962 he was treated for back strain.   However, 
a physical examination performed in August 1963, shortly 
before the veteran's separation from active service, revealed 
no back abnormalities. 

The veteran contends that since leaving active service, he 
has suffered ongoing lower back pain.  In this regard, he 
maintains that he received medical treatment for his low back 
disability shortly after his separation from service.  
However, the veteran's post-service treatment records dating 
from 1963 to 1980 are unavailable.   Indeed, despite multiple 
attempts to locate the veteran's post-service treatment 
records predating 1981, these records have not been secured, 
and any further attempt to obtain them has been determined to 
be futile.  

Post-service treatment records dated after 1981 are 
available, however, and are of record.  They indicate that in 
June 1981 the veteran was diagnosed with mild back syndrome.  
Thereafter, in August 2003, the veteran was treated at a VA 
hospital for lower back pain, a condition which he attributed 
to his aforementioned in-service injury.  Later that month, 
the veteran underwent a Magnetic Resonance Imaging (MRI) of 
the lumbar spine, which revealed some deformity of the L2 
vertebral body resulting from a previous fracture and mild 
degenerative lumbar disc disease.  

In November 2004, the veteran was evaluated as having normal 
range of motion of the lumbar spine with flexion to 90 
degrees, with pain, and extension to 30 degrees.  At that 
time, the veteran was noted to have a history of back pain 
that started when he was treated for an L2 compression 
fracture during active service.
He was assessed as having neither pain nor spasms on 
palpitation of the lumbar spine, nor any obvious lumbar spine 
deformity.  However, he was noted to experience mild pain on 
flexion of his lumbar spine.
	
While some portion of the veteran's current low back 
disability may be attributable to aging or other causes, 
there is no evidence that suggests that it is not the result, 
at least in part, of the L2 compression fracture incurred 
while he was in active service.  Indeed, there is nothing of 
record showing that the veteran incurred any further injury 
of his L2 vertebra, or any other back injury following his 
separation from service.  As there is no evidence to the 
contrary, and giving the veteran the benefit of the doubt, 
the Board finds that the evidence of record supports a 
finding that the veteran's current low back disability is 
related to the injury sustained in service and that service 
connection is therefore warranted.  
 
As the preponderance of the evidence is in favor of the claim 
for service connection for a low-back disability, the Board 
concludes that service connection for a compression fracture 
of L2 is warranted.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.


ORDER

Service connection for a compression fracture of L2 is 
granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


